UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7611



AHMED MALACHI ABDEL-AZIZ,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:91-cr-00250-WMN; 1:06-cv-02239-WMN)


Submitted:   December 21, 2006            Decided:   January 4, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ahmed Malachi Abdel-Aziz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ahmed Malachi Abdel-Aziz seeks to appeal the district

court’s order construing Abdel-Aziz’s Fed. R. Civ. P. 60(b) motion

as a motion filed pursuant to 28 U.S.C. § 2255 (2000), and then

dismissing it for lack of jurisdiction.              An appeal may not be taken

from the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.                  28 U.S.C.

§ 2253(c)(1) (2000).         When, as here, a district court dismisses a

§ 2255 motion solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel,      529   U.S.   473,   484    (2000)).     We     have   independently

reviewed the record and conclude that Abdel-Aziz has not made the

requisite showing.          See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003).

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.*         We dispense with oral argument because the

facts    and    legal   contentions      are     adequately    presented   in   the


     *
      To the extent Abdel-Aziz seeks to raise claims for the first
time on appeal, we decline to consider such claims. See Muth v.
United States, 1 F.3d 246, 250 (4th Cir. 1993).

                                         - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -